Citation Nr: 0728907	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from a 
term of service from February 1998 to May 2002 is a bar to VA 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served on active duty from February 1998 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, as to the character of the appellant's discharge 
from service.  

In June 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  The appellant was discharged from active service in May 
2002 and received a bad conduct discharge as a result of a 
special court martial.

2.  There is no evidence that the Department of the Navy has 
upgraded the appellant's discharge.

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his bad 
conduct discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in October 2002 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in his possession, and the RO has obtained 
relevant service records of the appellant.  As this appeal 
concerns character of discharge and not the criteria for 
disability compensation, a VA examination is not in order.  
38 U.S.C.A. § 5103A(d).  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Background

The appellant served in the Marine Corps from February 1998 
to May 2002.  Service records indicate Court Martial 
proceedings include specifications for violations of the 
Uniform Code of Military Justice with regard to amphetamine 
use in April and December 1999, breaking restriction in 
December 1999, and unauthorized absence from March 20, to 
April 5, 2000 and from May 2 to 4, 2000.  He was sentenced to 
a bad conduct discharge and confinement for 90 days.

In February 1998, the appellant signed a Statement of 
Understanding on the Marine Corps Policy Concerning Illegal 
Use of Drugs.  The policy stated, "The illegal distribution, 
possession, or use of drugs is not tolerated in the United 
States Marine Corps.  Furthermore, each instance of illegal 
drug use by a Marine makes that Marine unfit for duty and a 
risk to the safety of fellow Marines."  The recruiter 
certified that he completely explained the Marine Corps 
policy on the illegal use of drugs to the service member in 
February 1998, and the Military Entrance Processing Station 
Liaison certified that he again completely explained the 
Marine Corps policy on the illegal use of drugs to the 
service member in February 1998.

Service medical records do not show the appellant was insane 
at any time during his period of service.  The appellant's 
final physical examination noted a normal psychiatric 
evaluation.

In his March 2004 Notice of Disagreement, the appellant 
indicated he had a good military record until his left 
shoulder injury in September 1999.  He indicated he became 
dependent on prescribed pain medications related to the 
shoulder injury.  He stated he sought help but was not given 
the opportunity to go through drug rehabilitation.  The 
appellant indicated that the record showed he was given the 
opportunity but that was not the case.  He reported that he 
appealed to the Marines for a second chance but it was denied 
and he could not understand why.  The appellant stated he had 
not been arrested or convicted of any crime since his 
military discharge in May 2002 and has proved that his 
mistakes were due to his shoulder injury and he was not a 
lifetime addict.  

At his June 2007 Travel Board hearing, the appellant 
testified that he was in the process of applying for an 
upgrade in his discharge from the Marine Corps.  He stated 
that in August 1999 he hurt his shoulder and shortly after 
that he failed a random urinalysis test.  He testified he 
asked the unit to place him in a lockdown Navy drug 
rehabilitation facility.  His request was reportedly denied.  
He indicated that he not only had a drug problem but a 
problem with the medications he was given for his injured 
shoulder.  The appellant stated that he was not taken into 
the drug treatment program because of his shoulder injury and 
the Marines believed he was on his way out anyway because of 
that injury.  He stated he was on his own when it came to 
requesting drug rehabilitation.  The appellant acknowledged 
testing positive for methamphetamines.  He indicated he was 
taking this drug for pain because the oxycodone and naproxen 
were not helping.  He stated he started taking recreational 
drugs because of pain and because he had his bone sticking up 
out of his shoulder.  The appellant stated that he did not 
remember much about his Court Martial because he was on pain 
killers for his shoulder injury.  

At the time of his June 2007 Travel Board hearing, the 
appellant submitted lay statements accompanied by a waiver of 
initial consideration by the RO.  A statement by Sergeant 
Shawn C. Vernon indicated it was a pleasure for the appellant 
to work for him and he was an outstanding Marine.  The 
Sergeant indicated that the medications provided for the 
appellant's shoulder injury might have been addictive.  
Statements from the Plant Manager and Short Fiber Manager of 
Zoltek Corporation indicated the appellant had strong 
leadership skills, a disciplined personality, and was an 
important part of the success at Zoltek Corporation.  Three 
additional statements from co-workers and friends noted that 
the appellant had a good character, was honest, reputable, 
and was a good husband.

Criteria and analysis

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable. 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense caused the discharge. 38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

The Board has reviewed the documentation described above and 
concludes that the appellant's bad conduct discharge was the 
result of willful and persistent misconduct.  The record 
unambiguously shows that the appellant's offenses occurred in 
a relatively short period of time and were the type of 
offenses that precluded the appellant from performing his 
military duties.  The appellant was lawfully convicted for 
violating multiple articles of the Uniform Code of Military 
Justice.

While the appellant contends that his misconduct did not 
start until he injured his shoulder in service and had to 
resort to methamphetamines to relieve his pain; the evidence 
shows that the first charge related to amphetamine use dates 
from April 1999 which is before the appellant injured his 
shoulder.  

In this case, the appellant has not asserted that he was 
insane at the time of the commission of the offenses, and 
there is no competent evidence to support a finding that he 
was insane at that time.  As noted, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, under the insanity exception, both the 
acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  Again, the service medical records do not show that 
the appellant was insane at the time of the conduct leading 
to his bad conduct discharge.

In summary, the Board finds that the appellant's conduct 
during service was willful and persistent misconduct, and 
that he was not insane at the time of the misconduct.  
Therefore, the appellant's discharge must be considered as 
having been under dishonorable conditions and is a bar to VA 
benefits.  

The appeal must be denied.


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


